OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2015 COMMON STOCKS—96.7% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 82,955 $ AEROSPACE & DEFENSE—2.7% Honeywell International, Inc. 414,494 43,542,595 Lockheed Martin Corp. 47,013 9,736,392 The Boeing Co. 98,160 14,151,727 67,430,714 AIR FREIGHT & LOGISTICS—0.5% United Parcel Service, Inc., Cl. B 128,941 13,198,401 AIRLINES—1.1% United Continental Holdings, Inc.* 512,029 28,873,315 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 265,388 13,402,094 APPAREL ACCESSORIES & LUXURY GOODS—0.6% PVH Corp. 57,568 6,680,190 Under Armour, Inc., Cl. A* 78,178 7,765,421 APPAREL RETAIL—0.8% VF Corp. 266,620 20,553,736 APPLICATION SOFTWARE—2.1% Adobe Systems, Inc.* 220,989 18,118,888 Palantir Technologies, Inc., Cl. A* ,@ 153,282 1,089,835 salesforce.com, inc.* 466,453 34,191,005 53,399,728 AUTO PARTS & EQUIPMENT—1.2% Delphi Automotive PLC. 343,891 26,851,009 WABCO Holdings, Inc.* 28,869 3,564,456 30,415,465 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 15,876 BIOTECHNOLOGY—8.4% ACADIA Pharmaceuticals, Inc.* 131,500 6,418,515 Amgen, Inc. 157,000 27,724,630 Biogen, Inc.* 100,965 32,185,623 BioMarin Pharmaceutical, Inc.* 102,270 14,959,033 Celgene Corp.* 231,556 30,391,725 Gilead Sciences, Inc. 418,460 49,319,696 Incyte Corp.* 96,502 10,063,228 Intercept Pharmaceuticals, Inc.* 60,945 16,077,900 United Therapeutics Corp.* 64,897 10,990,956 Vertex Pharmaceuticals, Inc.* 114,591 15,469,785 213,601,091 BREWERS—1.6% Anheuser-Busch InBev NV# 197,193 23,574,423 Molson Coors Brewing Co., Cl. B 210,678 14,987,633 SABMiller PLC.* 42,700 2,238,709 40,800,765 BUILDING PRODUCTS—0.4% Fortune Brands Home & Security, Inc. 31,170 1,488,368 - 3 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—(CONT.) Lennox International, Inc. 79,529 $ 9,389,989 10,878,357 CABLE & SATELLITE—1.8% Comcast Corporation, Cl. A 725,381 45,271,028 COMMUNICATIONS EQUIPMENT—1.0% Arista Networks, Inc.* 180,915 15,281,890 ARRIS Group, Inc.* 201,500 6,230,380 QUALCOMM, Inc. 75,542 4,864,149 26,376,419 CONSTRUCTION MATERIALS—0.4% Vulcan Materials Co. 121,937 DATA PROCESSING & OUTSOURCED SERVICES—3.7% Alliance Data Systems Corp.* 68,130 18,738,475 Fiserv, Inc.* 92,789 8,059,653 Visa, Inc., Cl. A 879,406 66,254,448 93,052,576 DRUG RETAIL—2.5% CVS Caremark Corp. 224,521 25,251,877 Rite Aid Corp.* 986,996 8,794,134 Walgreens Boots Alliance, Inc. 305,320 29,503,072 63,549,083 FOOD RETAIL—0.8% The Kroger Co. 549,176 21,549,666 FOOTWEAR—0.3% NIKE, Inc., Cl. B 60,463 GENERAL MERCHANDISE STORES—1.0% Dollar General Corp. 135,692 10,905,566 Dollar Tree, Inc.* 196,355 15,321,581 26,227,147 HEALTH CARE EQUIPMENT—1.5% Becton Dickinson and Co. 90,292 13,737,928 Edwards Lifesciences Corp.* 81,900 12,461,904 Hologic, Inc.* 225,152 9,379,832 St. Jude Medical, Inc. 37,252 2,749,943 38,329,607 HEALTH CARE FACILITIES—1.2% HCA Holdings, Inc.* 334,208 31,084,686 HOME ENTERTAINMENT SOFTWARE—0.3% Activision Blizzard, Inc. 309,511 HOME IMPROVEMENT RETAIL—1.5% Lowe's Companies, Inc. 214,419 14,872,102 The Home Depot, Inc. 196,365 22,980,596 37,852,698 HOTELS RESORTS & CRUISE LINES—1.9% Carnival Corp. 172,700 9,203,183 Ctrip.com International Ltd.#* 260,453 18,643,226 Hilton Worldwide Holdings, Inc.* 331,690 8,905,876 - 4 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—(CONT.) Royal Caribbean Cruises Ltd. 137,908 $ 12,391,034 49,143,319 HOUSEWARES & SPECIALTIES—0.9% Jarden Corp.* 410,478 22,576,290 INDUSTRIAL CONGLOMERATES—1.1% Danaher Corp. 259,301 23,741,600 General Electric Co. 208,444 5,440,388 29,181,988 INDUSTRIAL GASES—0.4% Air Products & Chemicals, Inc. 78,559 INDUSTRIAL MACHINERY—0.3% Ingersoll-Rand PLC. 124,743 INTERNET RETAIL—4.6% Amazon.com, Inc.* 141,804 76,028,215 JD.com, Inc.#* 72,700 2,401,281 NetFlix, Inc.* 135,163 15,450,482 Qunar Cayman Islands Ltd.#* 67,370 2,813,371 The Priceline Group, Inc.* 198 246,227 TripAdvisor, Inc.* 240,365 19,080,174 116,019,750 INTERNET SOFTWARE & SERVICES—9.5% Alibaba Group Holding Ltd.#* 60,774 4,761,035 Demandware, Inc.* 147,744 11,163,537 Facebook, Inc., Cl. A* 1,070,367 100,625,202 Google, Inc., Cl. C* 152,391 95,337,333 GrubHub, Inc.* 295,907 9,383,211 LendingClub Corp.* 275,645 3,999,609 LinkedIn Corp., Cl. A* 23,537 4,784,131 Yahoo! Inc.* 350,487 12,852,358 242,906,416 INVESTMENT BANKING & BROKERAGE—1.0% E*TRADE Financial Corp.* 273,181 7,763,804 Morgan Stanley 308,593 11,985,752 The Charles Schwab Corp. 69,840 2,436,019 The Goldman Sachs Group, Inc. 12,000 2,460,840 24,646,415 IT CONSULTING & OTHER SERVICES—0.3% Cognizant Technology Solutions Corp., Cl. A* 125,741 LIFE SCIENCES TOOLS & SERVICES—1.7% Illumina, Inc.* 24,630 5,401,359 Thermo Fisher Scientific, Inc. 276,507 38,581,022 43,982,381 MANAGED HEALTH CARE—2.6% Aetna, Inc. 63,443 7,167,156 Cigna Corp. 193,942 27,939,285 Humana, Inc. 43,536 7,927,470 UnitedHealth Group, Inc. 182,595 22,167,033 65,200,944 - 5 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MOVIES & ENTERTAINMENT—2.0% The Walt Disney Co. 250,264 $ 30,031,680 Time Warner, Inc. 245,348 21,600,438 MULTI-LINE INSURANCE—1.2% American International Group, Inc. 132,818 8,516,290 Hartford Financial Services Group, Inc. 468,010 22,253,876 30,770,166 MULTI-UTILITIES—0.3% Sempra Energy 67,090 OIL & GAS EQUIPMENT & SERVICES—1.0% Baker Hughes, Inc. 327,359 19,035,926 Schlumberger Ltd. 1,699 140,711 Weatherford International PLC.* 581,158 6,206,768 25,383,405 OIL & GAS EXPLORATION & PRODUCTION—1.1% Anadarko Petroleum Corp. 297,638 22,129,386 Devon Energy Corp. 125,703 6,212,242 28,341,628 OIL & GAS STORAGE & TRANSPORTATION—0.2% Cheniere Energy, Inc.* 85,699 OTHER DIVERSIFIED FINANCIAL SERVICES—1.4% Bank of America Corp. 722,241 12,913,669 Citigroup, Inc. 377,552 22,071,690 34,985,359 PACKAGED FOODS & MEATS—0.1% Mead Johnson Nutrition Co., Cl. A 36,385 PHARMACEUTICALS—7.1% AbbVie, Inc. 5,549 388,486 Allergan PLC.* 353,122 116,936,350 Bristol-Myers Squibb Co. 558,960 36,690,134 Mallinckrodt PLC.* 37,465 4,644,162 Mylan NV* 38,290 2,143,857 Shire PLC. 230,383 20,475,574 181,278,563 RAILROADS—0.8% Union Pacific Corp. 195,526 19,081,382 REGIONAL BANKS—0.3% Citizens Financial Group, Inc. 244,200 RENEWABLE ELECTRICITY—0.3% TerraForm Global, Inc., Cl. A* ,@ 476,211 6,000,249 TerraForm Power, Inc., Cl. A 58,842 1,774,675 RESEARCH & CONSULTING SERVICES—0.2% CoStar Group, Inc.* 30,773 RESTAURANTS—1.8% McDonald's Corp. 103,707 10,356,181 Starbucks Corp. 302,735 17,537,438 - 6 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—(CONT.) Yum! Brands, Inc. 216,364 $ 18,988,105 46,881,724 SECURITY & ALARM SERVICES—0.3% Tyco International PLC. 196,458 SEMICONDUCTOR EQUIPMENT—0.7% SunEdison, Inc.* 720,477 16,772,705 SEMICONDUCTORS—3.1% Avago Technologies Ltd. 201,196 25,177,668 Broadcom Corp., Cl. A 427,613 21,641,494 Microsemi Corp.* 202,600 6,673,644 NXP Semiconductors NV* 267,367 25,931,925 79,424,731 SOFT DRINKS—1.0% PepsiCo, Inc. 269,692 25,984,824 SPECIALIZED FINANCE—0.5% McGraw Hill Financial, Inc. 127,564 12,979,637 SPECIALTY CHEMICALS—1.3% PPG Industries, Inc. 296,761 32,162,957 SPECIALTY STORES—0.5% Signet Jewelers Ltd. 96,981 SYSTEMS SOFTWARE—2.7% Microsoft Corp. 885,688 41,361,629 Oracle Corp. 312,605 12,485,444 ServiceNow, Inc.* 171,266 13,786,913 67,633,986 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.1% Apple, Inc. 1,129,030 136,951,339 Western Digital Corp. 204,400 17,590,664 154,542,003 TOBACCO—0.4% Altria Group, Inc. 202,806 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 578,778 20,720,252 WIRELESS TELECOMMUNICATION SERVICES—1.1% SBA Communications Corp., Cl. A* 226,643 27,360,343 TOTAL COMMON STOCKS (Cost $2,119,307,835) PREFERRED STOCKS—0.3% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 715,332 343,359 Choicestream, Inc., Cl. B* ,@,(a) 1,649,956 791,979 APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 625,130 4,444,674 Palantir Technologies, Inc., Cl. D* ,@ 81,445 579,074 - 7 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2015 (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 76,682 $ TOTAL PREFERRED STOCKS (Cost $8,711,512) MASTER LIMITED PARTNERSHIP—2.3% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—2.3% The Blackstone Group LP. 1,339,452 52,573,491 The Carlyle Group LP. 191,125 5,085,836 57,659,327 TOTAL MASTER LIMITED PARTNERSHIP (Cost $48,021,309) REAL ESTATE INVESTMENT TRUST—0.6% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 492,060 14,353,390 (Cost $14,689,707) Total Investments (Cost $2,190,730,363) (b) 99.9% Other Assets in Excess of Liabilities 0.1% NET ASSETS 100.0% * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,213,411,710, amounted to $331,175,352 which consisted of aggregate gross unrealized appreciation of $376,811,658 and aggregate gross unrealized depreciation of $45,636,306. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.03% Intarcia Therapeutics, Inc. 3/27/2014 0.11% Palantir Technologies, Inc., Cl. A 10/07/2014 0.04% Palantir Technologies, Inc., Cl. B 10/07/2014 0.18% Palantir Technologies, Inc., Cl. D 10/07/2014 0.02% TerraForm Global, Inc., Cl. A 6/08/2015 0.23% Total $16,178,366 0.63% See Notes to Financial Statements - 8 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2015 COMMON STOCKS—96.6% SHARES VALUE BELGIUM—1.4% BREWERS—1.4% Anheuser-Busch InBev NV 25,909 $ 3,095,229 (Cost $2,628,132) CANADA—1.9% INTEGRATED OIL & GAS—1.0% Suncor Energy, Inc. 83,000 2,336,813 OIL & GAS EXPLORATION & PRODUCTION—0.9% Canadian Natural Resources Ltd. 81,975 1,999,727 TOTAL CANADA (Cost $6,511,604) CHINA—9.3% ALUMINUM—0.4% China Hongqiao Group Ltd. 1,340,000 992,449 CONSTRUCTION & ENGINEERING—0.7% China State Construction International Holdings Ltd. 954,100 1,485,220 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.9% CRRC Corp., Ltd.* 1,600,000 2,017,775 CONSUMER ELECTRONICS—0.3% Haier Electronics Group Co., Ltd. 240,000 565,806 DIVERSIFIED BANKS—1.4% China Construction Bank Corp. 3,972,300 3,235,309 INDUSTRIAL MACHINERY—0.3% Xinyi Solar Holdings Ltd. 1,394,000 600,384 INTERNET RETAIL—0.4% Vipshop Holdings Ltd.#* 49,300 960,857 INTERNET SOFTWARE & SERVICES—3.1% Alibaba Group Holding Ltd.#* 34,900 2,734,066 Baidu, Inc.#* 11,200 1,933,792 Tencent Holdings Ltd. 115,700 2,151,068 LIFE & HEALTH INSURANCE—0.8% Ping An Insurance Group Co., of China Ltd. 322,600 1,854,316 REAL ESTATE DEVELOPMENT—0.5% China Overseas Land & Investment Ltd. 360,000 1,131,363 REGIONAL BANKS—0.5% Chongqing Rural Commercial Bank Co., Ltd. 1,542,300 1,104,908 TOTAL CHINA (Cost $21,559,162) DENMARK—2.3% BIOTECHNOLOGY—0.9% Bavarian Nordic A/S* 41,100 1,941,891 PHARMACEUTICALS—1.4% Novo Nordisk A/S 53,600 3,162,748 TOTAL DENMARK (Cost $5,123,531) FRANCE—7.5% APPLICATION SOFTWARE—0.9% Dassault Systemes* 25,588 1,929,279 - 9 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FRANCE—(CONT.) BIOTECHNOLOGY—0.7% DBV Technologies SA#* 10,100 $ 440,259 Innate Pharma SA* 80,450 1,252,184 CABLE & SATELLITE—0.9% Numericable-SFR SAS* 38,000 2,071,577 DIVERSIFIED BANKS—1.2% BNP Paribas SA 41,700 2,712,100 HEALTH CARE SUPPLIES—1.0% Essilor International SA 17,600 2,253,891 HOME ENTERTAINMENT SOFTWARE—1.4% UBISOFT Entertainment* 160,500 3,117,842 INTEGRATED OIL & GAS—0.8% TOTAL SA 35,300 1,741,567 INTERNET SOFTWARE & SERVICES—0.6% Criteo SA#* 24,150 1,285,504 TOTAL FRANCE (Cost $15,008,317) GERMANY—8.7% ALTERNATIVE CARRIERS—0.7% Tele Columbus AG* (a) 98,749 1,477,444 AUTO PARTS & EQUIPMENT—0.9% Continental AG 9,500 2,123,558 AUTOMOBILE MANUFACTURERS—2.5% Bayerische Motoren Werke AG 56,246 5,639,333 DIVERSIFIED CAPITAL MARKETS—1.2% Deutsche Bank AG 75,400 2,648,428 ELECTRICAL COMPONENTS & EQUIPMENT—1.1% OSRAM Licht AG 45,000 2,556,031 ELECTRONIC EQUIPMENT MANUFACTURERS—0.4% SLM Solutions Group AG* 36,726 801,334 INDUSTRIAL MACHINERY—0.5% KUKA AG 12,770 1,092,635 INTERNET SOFTWARE & SERVICES—0.8% United Internet AG 35,000 1,729,653 SEMICONDUCTORS—0.6% Infineon Technologies AG 129,236 1,449,471 TOTAL GERMANY (Cost $18,871,462) HONG KONG—1.6% LIFE & HEALTH INSURANCE—1.6% AIA Group Ltd. 561,004 3,656,252 (Cost $2,643,716) INDIA—2.0% DIVERSIFIED BANKS—1.3% HDFC Bank Ltd. 147,000 2,982,654 - 10 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) PHARMACEUTICALS—0.7% Sun Pharmaceutical Industries Ltd. 120,000 $ 1,539,550 TOTAL INDIA (Cost $3,580,652) IRELAND—1.5% LIFE SCIENCES TOOLS & SERVICES—1.5% ICON PLC.#* 41,500 3,353,200 (Cost $2,281,505) ITALY—3.1% APPAREL ACCESSORIES & LUXURY GOODS—0.5% Moncler SpA 55,700 1,131,647 ASSET MANAGEMENT & CUSTODY BANKS—0.8% Azimut Holding SpA 69,400 1,733,208 DIVERSIFIED BANKS—1.4% Intesa Sanpaolo SpA* 795,000 3,060,437 WIRELESS TELECOMMUNICATION SERVICES—0.4% Infrastrutture Wireless Italiane SpA* (a) 206,200 989,944 TOTAL ITALY (Cost $6,190,665) JAPAN—14.6% AUTOMOBILE MANUFACTURERS—2.1% Toyota Motor Corp. 68,825 4,582,488 BUILDING PRODUCTS—0.8% Daikin Industries Ltd. 26,300 1,699,500 COMMODITY CHEMICALS—0.9% Toray Industries, Inc. 258,350 2,055,538 DIVERSIFIED BANKS—3.3% Mitsubishi UFJ Financial Group, Inc. 614,400 4,470,502 Sumitomo Mitsui Financial Group, Inc. 65,000 2,930,757 DIVERSIFIED REAL ESTATE ACTIVITIES—2.5% Mitsui Fudosan Co., Ltd. 121,600 3,458,539 Sumitomo Realty & Development Co., Ltd. 62,500 2,192,119 ELECTRONIC COMPONENTS—1.0% Murata Manufacturing Co., Ltd. 15,000 2,222,018 INDUSTRIAL MACHINERY—2.1% FANUC Corp. 8,000 1,334,130 Makino Milling Machine Co., Ltd. 186,000 1,618,833 Minebea Co., Ltd.* 107,200 1,676,248 INVESTMENT BANKING & BROKERAGE—0.9% Daiwa Securities Group, Inc. 261,300 2,030,169 TIRES & RUBBER—1.0% Bridgestone Corp. 61,700 2,325,497 TOTAL JAPAN (Cost $30,531,573) - 11 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LUXEMBOURG—0.9% DIVERSIFIED REAL ESTATE ACTIVITIES—0.9% Grand City Properties SA 111,200 $ 1,923,823 (Cost $1,546,124) MEXICO—1.4% CONSTRUCTION MATERIALS—0.9% Cemex SAB de CV#* 230,000 1,955,000 DIVERSIFIED REAL ESTATE ACTIVITIES—0.5% Corp Inmobiliaria Vesta SAB de CV 759,430 1,277,355 TOTAL MEXICO (Cost $3,963,748) NETHERLANDS—5.4% CABLE & SATELLITE—1.2% Altice SA* 21,200 2,677,168 DIVERSIFIED BANKS—1.3% ING Groep NV 172,500 2,933,332 SEMICONDUCTOR EQUIPMENT—1.0% ASML Holding NV# 23,357 2,316,314 SEMICONDUCTORS—1.9% NXP Semiconductors NV* 44,000 4,267,560 TOTAL NETHERLANDS (Cost $9,223,874) PORTUGAL—1.0% BROADCASTING—1.0% NOS SGPS SA* 252,300 2,134,680 (Cost $1,677,960) SOUTH AFRICA—0.5% PHARMACEUTICALS—0.5% Aspen Pharmacare Holdings Ltd. 40,571 1,188,495 (Cost $955,465) SOUTH KOREA—1.3% SEMICONDUCTORS—1.3% Samsung Electronics Co., Ltd. 2,750 2,800,250 (Cost $3,080,050) SPAIN—3.3% ALTERNATIVE CARRIERS—0.8% Cellnex Telecom SAU* (a) 110,100 1,824,393 DIVERSIFIED BANKS—0.8% CaixaBank SA* 376,974 1,682,081 ELECTRIC UTILITIES—1.7% Iberdrola SA 279,900 1,973,932 Red Electrica Corp., SA 23,100 1,844,279 TOTAL SPAIN (Cost $7,619,195) SWEDEN—3.1% AUTO PARTS & EQUIPMENT—0.7% Autoliv, Inc.* 14,500 1,520,385 BIOTECHNOLOGY—1.3% Swedish Orphan Biovitrum AB* 224,800 2,958,329 - 12 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SWEDEN—(CONT.) BUILDING PRODUCTS—0.9% Assa Abloy AB, Cl. B 99,100 $ 2,011,638 INDUSTRIAL MACHINERY—0.2% Arcam AB* 29,400 437,804 TOTAL SWEDEN (Cost $6,385,710) SWITZERLAND—5.2% PACKAGED FOODS & MEATS—1.6% Nestle SA 48,300 3,653,899 PHARMACEUTICALS—3.6% Novartis AG 49,200 5,105,199 Roche Holding AG 9,948 2,874,204 TOTAL SWITZERLAND (Cost $11,464,290) UNITED KINGDOM—12.4% DIVERSIFIED BANKS—1.3% Lloyds Banking Group PLC.* 2,141,000 2,787,403 HOUSEHOLD PRODUCTS—1.8% Reckitt Benckiser Group PLC. 42,862 4,109,465 INDUSTRIAL GASES—1.3% Essentra PLC.* 195,000 2,775,360 INTERNET RETAIL—1.0% Just Eat PLC.* 332,163 2,258,786 OIL & GAS EQUIPMENT & SERVICES—0.7% Petrofac Ltd. 116,800 1,599,530 PHARMACEUTICALS—1.9% Shire PLC. 48,500 4,310,498 RESTAURANTS—0.8% Whitbread PLC. 23,000 1,861,747 SYSTEMS SOFTWARE—1.0% Sophos Group PLC.* (a) 590,000 2,302,917 TOBACCO—1.2% British American Tobacco PLC. 44,411 2,636,358 TRADING COMPANIES & DISTRIBUTORS—1.4% Ashtead Group PLC. 196,300 3,009,504 TOTAL UNITED KINGDOM (Cost $24,551,349) UNITED STATES—8.2% AUTO PARTS & EQUIPMENT—0.7% Delphi Automotive PLC. 21,200 1,655,296 CABLE & SATELLITE—1.4% Liberty Global PLC.* 65,800 3,233,412 OIL & GAS EQUIPMENT & SERVICES—0.5% Weatherford International PLC.* 100,900 1,077,612 PHARMACEUTICALS—3.1% Allergan PLC.* 13,300 4,404,295 Jazz Pharmaceuticals PLC.* 12,900 2,479,896 - 13 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) SECURITY & ALARM SERVICES—1.0% Tyco International PLC. 56,700 $ 2,154,033 SEMICONDUCTORS—1.5% Avago Technologies Ltd. 27,200 3,403,808 TOTAL UNITED STATES (Cost $15,566,480) TOTAL COMMON STOCKS (Cost $200,964,564) 216,089,081 Total Investments (Cost $200,964,564) (b) 96.6% 216,089,081 Other Assets in Excess of Liabilities 3.4% 7,659,442 NET ASSETS 100.0% $ 223,748,523 * Non-income producing security. # American Depositary Receipts. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 2.9% of the net assets of the Portfolio. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $202,815,873, amounted to $13,273,208 which consisted of aggregate gross unrealized appreciation of $31,191,312 and aggregate gross unrealized depreciation of $17,918,104. See Notes to Financial Statements - 14 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2015 COMMON STOCKS—93.7% SHARES VALUE AEROSPACE & DEFENSE—1.7% Digital Globe, Inc.* 25,197 $ 533,673 Hexcel Corp. 31,600 1,639,724 TransDigm Group, Inc.* 6,100 1,380,430 AIRLINES—1.9% Spirit Airlines, Inc.* 26,200 1,567,284 United Continental Holdings, Inc.* 42,600 2,402,214 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 19,600 APPAREL ACCESSORIES & LUXURY GOODS—2.3% Hanesbrands, Inc. 63,500 1,970,405 PVH Corp. 12,400 1,438,896 Under Armour, Inc., Cl. A* 13,400 1,331,022 APPAREL RETAIL—0.4% L Brands, Inc. 10,500 APPLICATION SOFTWARE—2.3% ACI Worldwide, Inc.* 63,400 1,500,678 Aspen Technology, Inc.* 17,500 776,650 Palantir Technologies, Inc., Cl. A* ,@ 16,376 116,433 PTC, Inc.* 40,080 1,456,908 Synchronoss Technologies, Inc.* 19,400 927,320 ASSET MANAGEMENT & CUSTODY BANKS—1.4% WisdomTree Investments, Inc. 115,000 AUTO PARTS & EQUIPMENT—2.2% BorgWarner, Inc. 27,200 1,352,112 Delphi Automotive PLC. 17,850 1,393,728 WABCO Holdings, Inc.* 14,400 1,777,968 AUTOMOBILE MANUFACTURERS—0.8% Tesla Motors, Inc.* 5,800 AUTOMOTIVE RETAIL—1.6% Advance Auto Parts, Inc. 9,200 1,602,732 Carmax, Inc.* 26,300 1,696,613 BIOTECHNOLOGY—5.8% BioMarin Pharmaceutical, Inc.* 7,800 1,140,906 Bluebird Bio, Inc.* 7,400 1,227,142 Celldex Therapeutics, Inc.* 34,800 819,540 Incyte Corp.* 12,300 1,282,644 Intercept Pharmaceuticals, Inc.* 7,300 1,925,813 Portola Pharmaceuticals, Inc.* 34,600 1,710,624 Ultragenyx Pharmaceutical, Inc.* 8,500 1,027,905 United Therapeutics Corp.* 7,800 1,321,008 Vertex Pharmaceuticals, Inc.* 10,200 1,377,000 - 15 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—3.2% Allegion PLC. 35,600 $ 2,250,632 AO Smith Corp. 20,800 1,493,856 Fortune Brands Home & Security, Inc. 23,000 1,098,250 Lennox International, Inc. 14,100 1,664,787 COMMUNICATIONS EQUIPMENT—2.7% Arista Networks, Inc.* 17,600 1,486,672 ARRIS Group, Inc.* 73,000 2,257,160 F5 Networks, Inc.* 13,522 1,813,841 CONSTRUCTION MATERIALS—0.8% Vulcan Materials Co. 16,800 DATA PROCESSING & OUTSOURCED SERVICES—4.3% Alliance Data Systems Corp.* 12,200 3,355,488 Fiserv, Inc.* 30,100 2,614,486 Vantiv, Inc., CL. A* 33,200 1,460,800 WEX, Inc.* 13,500 1,377,540 DRUG RETAIL—1.1% Rite Aid Corp.* 251,200 ELECTRICAL COMPONENTS & EQUIPMENT—2.1% Acuity Brands, Inc. 15,400 3,098,326 Hubbell, Inc., Cl. B 11,100 1,158,951 ELECTRONIC COMPONENTS—0.4% Belden, Inc. 12,800 FOOD RETAIL—1.4% The Kroger Co. 54,000 2,118,960 Whole Foods Market, Inc. 17,800 647,920 GENERAL MERCHANDISE STORES—2.6% Burlington Stores, Inc.* 24,000 1,320,960 Dollar General Corp. 34,600 2,780,802 Dollar Tree, Inc.* 16,600 1,295,298 HEALTH CARE EQUIPMENT—3.1% DexCom, Inc.* 29,700 2,514,105 Edwards Lifesciences Corp.* 7,500 1,141,200 Hologic, Inc.* 50,100 2,087,166 IDEXX Laboratories, Inc.* 7,700 560,021 HEALTH CARE FACILITIES—2.4% Acadia Healthcare Co., Inc.* 22,700 1,811,006 Tenet Healthcare Corporation* 29,300 1,649,590 Universal Health Services, Inc., Cl. B 9,500 1,379,685 HEALTH CARE SERVICES—1.8% Adeptus Health, Inc., Cl. A* 15,600 1,714,284 - 16 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE SERVICES—(CONT.) Diplomat Pharmacy, Inc.* 19,100 $ 882,038 Team Health Holdings, Inc.* 15,500 1,044,855 HOME FURNISHING RETAIL—0.6% Williams-Sonoma, Inc. 15,600 HOMEBUILDING—0.6% Toll Brothers, Inc.* 33,200 HOTELS RESORTS & CRUISE LINES—7.2% Diamond Resorts International, Inc.* 128,600 4,030,324 Hilton Worldwide Holdings, Inc.* 81,900 2,199,015 La Quinta Holdings, Inc.* 138,200 2,932,604 Norwegian Cruise Line Holdings Ltd.* 63,300 3,951,186 Royal Caribbean Cruises Ltd. 17,700 1,590,345 14,703,474 HOUSEWARES & SPECIALTIES—1.3% Jarden Corp.* 47,550 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.6% Robert Half International, Inc. 21,300 INDUSTRIAL GASES—0.2% Air Products & Chemicals, Inc. 3,000 INDUSTRIAL MACHINERY—2.1% Graco, Inc. 23,935 1,711,113 Ingersoll-Rand PLC. 15,400 945,560 NN, Inc. 39,500 901,785 Pall Corp. 5,200 657,540 INTERNET RETAIL—0.7% Qunar Cayman Islands Ltd.#* 4,400 183,744 TripAdvisor, Inc.* 16,865 1,338,744 INTERNET SOFTWARE & SERVICES—5.4% Cornerstone OnDemand, Inc.* 41,600 1,500,096 Criteo SA#* 19,800 1,053,954 DealerTrack Holdings, Inc.* 32,500 2,017,275 Demandware, Inc.* 17,100 1,292,076 GrubHub, Inc.* 36,600 1,160,586 Hortonworks, Inc.* 21,000 509,460 LendingClub Corp.* 74,100 1,075,191 LinkedIn Corp., Cl. A* 6,900 1,402,494 Shutterstock, Inc.* 17,712 946,352 10,957,484 INVESTMENT BANKING & BROKERAGE—1.7% E*TRADE Financial Corp.* 31,200 886,704 TD Ameritrade Holding Corp. 70,800 2,600,484 MOVIES & ENTERTAINMENT—0.4% Live Nation Entertainment, Inc.* 33,900 - 17 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS DRILLING—0.3% Patterson-UTI Energy, Inc. 41,500 $ OIL & GAS EQUIPMENT & SERVICES—0.3% Weatherford International PLC.* 60,800 OIL & GAS EXPLORATION & PRODUCTION—0.5% Diamondback Energy, Inc.* 4,500 302,850 Range Resources Corp. 18,200 715,988 PHARMACEUTICALS—1.6% Jazz Pharmaceuticals PLC.* 4,900 941,976 Lannett Co., Inc.* 14,800 882,080 Mallinckrodt PLC.* 7,000 867,720 Pacira Pharmaceuticals, Inc.* 9,300 617,706 RAILROADS—0.3% Genesee & Wyoming, Inc., Cl. A* 9,400 REAL ESTATE SERVICES—0.8% Jones Lang LaSalle, Inc. 9,000 REGIONAL BANKS—1.4% Citizens Financial Group, Inc. 46,600 1,214,862 Signature Bank* 11,400 1,659,726 RENEWABLE ELECTRICITY—0.8% TerraForm Global, Inc., Cl. A* ,@ 44,140 556,168 TerraForm Power, Inc., Cl. A 35,800 1,079,728 RESEARCH & CONSULTING SERVICES—2.3% CoStar Group, Inc.* 8,800 1,771,352 Verisk Analytics, Inc., Cl. A* 37,100 2,897,881 SECURITY & ALARM SERVICES—0.3% Tyco International PLC. 17,900 SEMICONDUCTOR EQUIPMENT—1.2% Lam Research Corp. 14,600 1,122,302 SunEdison, Inc.* 53,000 1,233,840 SEMICONDUCTORS—4.6% Avago Technologies Ltd. 30,200 3,779,228 Microsemi Corp.* 56,000 1,844,640 NXP Semiconductors NV* 24,900 2,415,051 Qorvo, Inc.* 13,200 764,940 Skyworks Solutions, Inc. 5,400 516,618 SPECIALIZED FINANCE—2.1% McGraw Hill Financial, Inc. 24,000 2,442,000 Moody's Corp. 16,100 1,777,923 SPECIALTY CHEMICALS—1.5% Axalta Coating Systems Ltd.* 34,000 1,081,540 - 18 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY CHEMICALS—(CONT.) PPG Industries, Inc. 3,600 $ 390,168 The Sherwin-Williams Co. 5,800 1,611,008 SPECIALTY STORES—2.8% Signet Jewelers Ltd. 11,900 1,442,518 The Michaels Cos, Inc.* 57,200 1,449,448 Tractor Supply Co. 12,800 1,184,256 Ulta Salon, Cosmetics & Fragrance, Inc.* 10,500 1,743,315 SYSTEMS SOFTWARE—1.8% ServiceNow, Inc.* 34,400 2,769,200 Tableau Software, Inc., Cl. A* 7,900 827,446 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.8% Western Digital Corp. 18,700 TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 58,700 WIRELESS TELECOMMUNICATION SERVICES—1.7% SBA Communications Corp., Cl. A* 28,900 TOTAL COMMON STOCKS (Cost $168,057,976) PREFERRED STOCKS—1.4% SHARES VALUE APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 66,787 474,855 Palantir Technologies, Inc., Cl. D* ,@ 8,701 61,864 BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 219,610 PHARMACEUTICALS—0.7% Tolero Pharmaceuticals, Inc.* ,@,(a) 495,000 TOTAL PREFERRED STOCKS (Cost $2,979,689) REAL ESTATE INVESTMENT TRUST—1.4% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 21,800 SPECIALIZED—1.0% Crown Castle International Corp. 25,300 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,175,890) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 314,956 (Cost $314,956) Total Investments (Cost $174,528,511) (b) 96.7% Other Assets in Excess of Liabilities 3.3% NET ASSETS 100.0% $ - 19 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $175,963,146, amounted to $21,770,226 which consisted of aggregate gross unrealized appreciation of $29,708,636 and aggregate gross unrealized depreciation of $7,938,410. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets JS Kred SPV I, LLC. 6/26/2015 0.15% Palantir Technologies, Inc., Cl. A 10/07/2014 0.06% Palantir Technologies, Inc., Cl. B 10/07/2014 0.24% Palantir Technologies, Inc., Cl. D 10/14/2014 0.03% Prosetta Biosciences, Inc. 2/06/2015 0.48% TerraForm Global, Inc., Cl. A 8/01/2014 0.27% Tolero Pharmaceuticals, Inc. 10/31/2014 0.73% Total $4,005,491 1.96% See Notes to Financial Statements - 20 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2015 COMMON STOCKS—93.6% SHARES VALUE AEROSPACE & DEFENSE—0.9% Hexcel Corp. 97,950 $ AIR FREIGHT & LOGISTICS—0.6% Forward Air Corp. 67,650 AIRLINES—0.7% Spirit Airlines, Inc.* 62,600 ALTERNATIVE CARRIERS—0.4% Zayo Group Holdings, Inc.* 77,250 APPAREL ACCESSORIES & LUXURY GOODS—1.4% Carter's, Inc. 29,550 2,996,665 G-III Apparel Group Ltd.* 65,000 4,694,950 APPAREL RETAIL—0.5% Foot Locker, Inc. 38,200 APPLICATION SOFTWARE—4.1% Blackbaud, Inc. 96,000 5,871,360 Fair Isaac Corp. 21,650 1,963,438 HubSpot, Inc.* 71,750 3,870,913 Palantir Technologies, Inc., Cl. A* ,@ 81,310 578,114 PTC, Inc.* 130,800 4,754,580 Splunk, Inc.* 55,600 3,888,664 Tyler Technologies, Inc.* 7,850 1,095,389 22,022,458 ASSET MANAGEMENT & CUSTODY BANKS—0.9% WisdomTree Investments, Inc. 204,500 AUTO PARTS & EQUIPMENT—2.1% American Axle & Manufacturing Holdings, Inc.* 53,250 1,063,935 Gentherm, Inc.* 21,550 1,084,611 Lear Corp. 39,700 4,131,579 WABCO Holdings, Inc.* 41,700 5,148,699 BIOTECHNOLOGY—8.6% ACADIA Pharmaceuticals, Inc.* 27,350 1,334,953 Alkermes PLC.* 38,800 2,716,776 Anacor Pharmaceuticals, Inc.* 14,600 2,178,174 Bluebird Bio, Inc.* 16,400 2,719,612 Celldex Therapeutics, Inc.* 109,000 2,566,950 Cepheid, Inc.* 72,000 4,002,480 Clovis Oncology, Inc.* 33,450 2,824,183 Dyax Corp.* 92,300 2,271,503 Forward Pharma A/S#* 35,700 1,158,822 Halozyme Therapeutics, Inc.* 100,000 2,334,000 Heron Therapeutics, Inc.* 40,850 1,321,089 Intercept Pharmaceuticals, Inc.* 10,050 2,651,291 Juno Therapeutics, Inc.* 61,750 3,020,810 NantKwest, Inc.* 28,105 860,013 Neurocrine Biosciences, Inc.* 62,850 3,150,042 Novavax, Inc.* 112,550 1,357,353 Portola Pharmaceuticals, Inc.* 66,850 3,305,064 - 21 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Ultragenyx Pharmaceutical, Inc.* 22,650 $ 2,739,065 United Therapeutics Corp.* 23,200 3,929,152 46,441,332 BUILDING PRODUCTS—4.4% Allegion PLC. 90,000 5,689,800 AO Smith Corp. 61,265 4,400,052 Fortune Brands Home & Security, Inc. 61,350 2,929,462 Lennox International, Inc. 43,600 5,147,852 Masonite International Corp.* 50,600 3,494,942 NCI Building Systems, Inc.* 171,250 2,217,688 23,879,796 CASINOS & GAMING—0.5% Penn National Gaming Inc.* 153,900 COMMODITY CHEMICALS—0.8% Calgon Carbon Corp. 232,200 COMMUNICATIONS EQUIPMENT—1.3% Arista Networks, Inc.* 32,350 2,732,604 ARRIS Group, Inc.* 131,700 4,072,164 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.0% Wabtec Corp. 51,600 CONSTRUCTION MATERIALS—0.7% Vulcan Materials Co. 43,400 CONSUMER ELECTRONICS—0.5% Harman International Industries, Inc. 23,450 CONSUMER FINANCE—0.6% PRA Group, Inc.* 47,400 DATA PROCESSING & OUTSOURCED SERVICES—5.0% Broadridge Financial Solutions 96,150 5,218,061 Euronet Worldwide, Inc.* 66,500 4,555,250 MAXIMUS, Inc. 60,700 4,140,347 Total System Services, Inc. 83,200 3,845,504 Vantiv, Inc., CL. A* 139,550 6,140,200 WEX, Inc.* 31,102 3,173,648 27,073,010 DISTRIBUTORS—0.7% LKQ Corp.* 121,400 DRUG RETAIL—0.9% Rite Aid Corp.* 524,850 EDUCATION SERVICES—0.8% Grand Canyon Education, Inc.* 98,915 ELECTRICAL COMPONENTS & EQUIPMENT—1.8% Acuity Brands, Inc. 34,700 6,981,293 Hubbell, Inc., Cl. B 25,050 2,615,470 ELECTRONIC COMPONENTS—0.5% Belden, Inc. 44,850 - 22 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT MANUFACTURERS—0.4% FEI Co. 24,950 $ ENVIRONMENTAL & FACILITIES SERVICES—1.0% Waste Connections, Inc. 102,075 FOOD DISTRIBUTORS—0.3% United Natural Foods, Inc.* 31,450 FOOD RETAIL—0.8% Smart & Final Stores, Inc.* 236,850 FOOTWEAR—0.5% Skechers U.S.A. Inc., Cl. A* 18,450 GENERAL MERCHANDISE STORES—1.0% Burlington Stores, Inc.* 97,250 HEALTH CARE EQUIPMENT—3.5% ABIOMED, Inc.* 69,500 5,383,470 DexCom, Inc.* 64,100 5,426,065 Hologic, Inc.* 121,600 5,065,856 IDEXX Laboratories, Inc.* 41,500 3,018,295 18,893,686 HEALTH CARE FACILITIES—2.8% Acadia Healthcare Co., Inc.* 65,450 5,221,601 Healthsouth Corp. 69,400 3,171,580 Tenet Healthcare Corporation* 58,500 3,293,550 VCA Antech, Inc.* 57,650 3,547,204 15,233,935 HEALTH CARE SERVICES—2.4% Adeptus Health, Inc., Cl. A* 45,900 5,043,951 Diplomat Pharmacy, Inc.* 77,350 3,572,023 Team Health Holdings, Inc.* 66,350 4,472,653 13,088,627 HEALTH CARE SUPPLIES—1.1% LDR Holding Corp.* 40,150 1,825,219 The Cooper Cos., Inc. 21,600 3,823,200 HOME FURNISHING RETAIL—0.7% Williams-Sonoma, Inc. 44,762 HOMEBUILDING—0.2% Lennar Corp., Cl. A 25,100 HOTELS RESORTS & CRUISE LINES—1.5% Diamond Resorts International, Inc.* 140,600 4,406,404 La Quinta Holdings, Inc.* 177,350 3,763,367 HOUSEHOLD APPLIANCES—0.7% Helen of Troy Ltd.* 44,450 HOUSEWARES & SPECIALTIES—1.1% Jarden Corp.* 109,000 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.4% Robert Half International, Inc. 34,050 INDUSTRIAL MACHINERY—1.5% Graco, Inc. 36,350 2,598,661 - 23 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDUSTRIAL MACHINERY—(CONT.) NN, Inc. 62,550 $ 1,428,017 Nordson Corp. 51,350 3,805,549 INTERNET SOFTWARE & SERVICES—3.1% Criteo SA#* 52,150 2,775,944 Demandware, Inc.* 65,000 4,911,400 Endurance International Group Holdings, Inc.* 131,350 2,654,583 GrubHub, Inc.* 51,650 1,637,822 Limelight Networks, Inc.* 488,850 1,842,965 Shutterstock, Inc.* 49,100 2,623,413 16,446,127 INVESTMENT BANKING & BROKERAGE—0.4% Virtu Financial, Inc., Cl. A* 96,200 LEISURE PRODUCTS—0.7% Brunswick Corp. 75,600 LIFE & HEALTH INSURANCE—0.8% Symetra Financial Corp. 167,200 LIFE SCIENCES TOOLS & SERVICES—1.3% Mettler-Toledo International, Inc.* 8,050 2,717,680 PRA Health Sciences, Inc.* 107,235 4,502,798 MANAGED HEALTH CARE—0.7% Centene Corp.* 51,600 MARINE—0.4% Kirby Corp.* 28,500 MOVIES & ENTERTAINMENT—0.6% Lions Gate Entertainment Corp. 85,800 OIL & GAS EQUIPMENT & SERVICES—0.4% Fairmount Santrol Holdings, Inc.* 200,700 1,200,186 Weatherford International PLC.* 101,720 1,086,370 OIL & GAS EXPLORATION & PRODUCTION—0.5% Diamondback Energy, Inc.* 23,000 1,547,900 Whiting Petroleum Corp.* 58,150 1,191,493 OIL & GAS STORAGE & TRANSPORTATION—0.5% Cheniere Energy Partners LP Holdings LLC 112,400 PACKAGED FOODS & MEATS—1.1% Hain Celestial Group, Inc.* 43,900 2,984,322 TreeHouse Foods Inc.* 33,150 2,716,974 PAPER PACKAGING—1.7% Graphic Packaging Holding Co. 277,750 4,194,025 Packaging Corp., of America 38,400 2,718,336 Sealed Air Corp. 40,900 2,174,653 PHARMACEUTICALS—2.2% Aerie Pharmaceuticals, Inc.* 69,600 1,262,544 - 24 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Akorn, Inc.* 46,950 $ 2,164,864 Impax Laboratories, Inc.* 59,100 2,863,986 Lannett Co., Inc.* 49,150 2,929,340 Tetraphase Pharmaceuticals, Inc.* 60,400 2,872,020 12,092,754 RAILROADS—0.6% Genesee & Wyoming, Inc., Cl. A* 47,350 REAL ESTATE SERVICES—0.8% Jones Lang LaSalle, Inc. 22,935 REGIONAL BANKS—2.3% Investors Bancorp, Inc. 395,350 4,815,363 Signature Bank* 41,750 6,078,383 SVB Financial Group* 11,500 1,645,650 12,539,396 RESEARCH & CONSULTING SERVICES—0.7% CoStar Group, Inc.* 18,050 RESTAURANTS—2.3% Dave & Buster's Entertainment, Inc.* 75,850 2,942,980 Papa John's International, Inc. 59,750 4,514,710 Restaurant Brands International, Inc. 109,000 4,713,160 12,170,850 SEMICONDUCTOR EQUIPMENT—0.6% SunEdison, Inc.* 147,450 SEMICONDUCTORS—1.5% Cavium Networks, Inc.* 55,450 3,759,510 Microsemi Corp.* 130,900 4,311,846 SPECIALIZED CONSUMER SERVICES—1.8% Service Corp. International 171,900 5,244,669 ServiceMaster Global Holdings, Inc.* 112,200 4,345,506 SPECIALTY CHEMICALS—1.3% Axalta Coating Systems Ltd.* 130,950 4,165,519 PolyOne Corp. 87,350 2,993,485 SPECIALTY STORES—3.1% Party City Holdco, Inc.* 166,900 3,441,478 Signet Jewelers Ltd. 31,350 3,800,247 The Michaels Cos, Inc.* 178,600 4,525,724 Ulta Salon, Cosmetics & Fragrance, Inc.* 31,200 5,180,136 16,947,585 SYSTEMS SOFTWARE—2.7% Proofpoint, Inc.* 80,550 5,211,585 ServiceNow, Inc.* 56,500 4,548,250 Tableau Software, Inc., Cl. A* 28,050 2,937,957 TubeMogul, Inc.* 147,350 2,082,056 14,779,848 - 25 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.8% Electronics For Imaging, Inc.* 88,650 $ TRADING COMPANIES & DISTRIBUTORS—1.1% HD Supply Holdings, Inc.* 166,050 TOTAL COMMON STOCKS (Cost $426,763,119) PREFERRED STOCKS—1.0% SHARES VALUE APPLICATION SOFTWARE—0.5% Palantir Technologies, Inc., Cl. B* ,@ 331,607 2,357,726 Palantir Technologies, Inc., Cl. D* ,@ 43,203 307,173 BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc.* ,@,(a) 231,474 PHARMACEUTICALS—0.3% Intarcia Therapeutics, Inc.* ,@ 49,317 TOTAL PREFERRED STOCKS (Cost $5,114,017) MASTER LIMITED PARTNERSHIP—0.5% SHARES VALUE INVESTMENT BANKING & BROKERAGE—0.5% Lazard Ltd., Cl. A 47,900 (Cost $2,394,486) REAL ESTATE INVESTMENT TRUST—2.9% SHARES VALUE HOTELS & RESORTS—0.9% Pebblebrook Hotel Trust 114,200 SPECIALIZED—2.0% Lamar Advertising Co. 94,150 5,653,707 Sovran Self Storage, Inc. 54,800 5,217,508 10,871,215 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $14,066,802) Total Investments (Cost $448,338,424) (b) 98.0% Other Assets in Excess of Liabilities 2.0% 10,882,540 NET ASSETS 100.0% $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $450,670,345, amounted to $77,181,304 which consisted of aggregate gross unrealized appreciation of $90,877,531 and aggregate gross unrealized depreciation of $13,696,227. - 26 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Intarcia Therapeutics, Inc. 3/27/2014 $1,597,378 0.35% Palantir Technologies, Inc., Cl. A 10/07/2014 0.11% Palantir Technologies, Inc., Cl. B 10/07/2014 0.44% Palantir Technologies, Inc., Cl. D 10/14/2014 0.05% Prosetta Biosciences, Inc. 2/06/2015 0.19% Total $6,142,911 1.14% See Notes to Financial Statements - 27 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2015 COMMON STOCKS—95.6% SHARES VALUE AEROSPACE & DEFENSE—0.9% Esterline Technologies Corp.* 10,220 $ 906,105 Hexcel Corp. 14,400 747,216 AIR FREIGHT & LOGISTICS—0.6% Forward Air Corp. 20,500 AIRLINES—0.6% Spirit Airlines, Inc.* 18,900 APPAREL ACCESSORIES & LUXURY GOODS—1.2% G-III Apparel Group Ltd.* 30,600 APPLICATION SOFTWARE—13.3% ACI Worldwide, Inc.* 126,600 2,996,622 American Software, Inc., Cl. A 274,651 2,532,282 Blackbaud, Inc. 44,600 2,727,736 Fair Isaac Corp. 19,400 1,759,386 Guidewire Software, Inc.* 30,200 1,783,310 HubSpot, Inc.* 40,700 2,195,765 Manhattan Associates, Inc.* 39,900 2,586,318 NetScout Systems, Inc.* 45,100 1,798,588 PROS Holdings, Inc.* 117,550 2,570,819 SolarWinds, Inc.* 33,400 1,332,326 Tyler Technologies, Inc.* 10,300 1,437,262 23,720,414 ASSET MANAGEMENT & CUSTODY BANKS—0.7% WisdomTree Investments, Inc. 50,900 AUTO PARTS & EQUIPMENT—1.4% American Axle & Manufacturing Holdings, Inc.* 26,300 525,474 Gentherm, Inc.* 18,100 910,973 Tenneco, Inc.* 23,000 1,145,630 AUTOMOTIVE RETAIL—0.7% Lithia Motors, Inc., Cl. A 10,900 BIOTECHNOLOGY—10.4% ACADIA Pharmaceuticals, Inc.* 7,300 356,313 Amicus Therapeutics, Inc.* 53,200 914,508 Anacor Pharmaceuticals, Inc.* 7,400 1,104,006 Celldex Therapeutics, Inc.* 43,900 1,033,845 Cepheid, Inc.* 41,600 2,312,544 Clovis Oncology, Inc.* 14,900 1,258,007 Dyax Corp.* 35,100 863,811 Forward Pharma A/S#* 9,500 308,370 Halozyme Therapeutics, Inc.* 42,000 980,280 Heron Therapeutics, Inc.* 30,200 976,668 Incyte Corp.* 23,100 2,408,868 Juno Therapeutics, Inc.* 14,300 699,556 NantKwest, Inc.* 9,000 275,400 Neurocrine Biosciences, Inc.* 26,600 1,333,192 Portola Pharmaceuticals, Inc.* 27,700 1,369,488 TESARO, Inc.* 20,100 1,165,800 - 28 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Ultragenyx Pharmaceutical, Inc.* 10,300 $ 1,245,579 18,606,235 BUILDING PRODUCTS—1.4% Masonite International Corp.* 20,700 1,429,749 NCI Building Systems, Inc.* 83,300 1,078,735 CASINOS & GAMING—0.6% Penn National Gaming Inc.* 58,700 COMMODITY CHEMICALS—0.7% Calgon Carbon Corp. 73,200 COMMUNICATIONS EQUIPMENT—0.5% ARRIS Group, Inc.* 28,300 CONSUMER FINANCE—0.7% PRA Group, Inc.* 20,900 DATA PROCESSING & OUTSOURCED SERVICES—2.3% Euronet Worldwide, Inc.* 16,400 1,123,400 MAXIMUS, Inc. 22,900 1,562,009 WEX, Inc.* 13,375 1,364,785 EDUCATION SERVICES—0.7% Grand Canyon Education, Inc.* 30,200 ELECTRONIC COMPONENTS—1.7% Belden, Inc. 9,700 574,531 DTS, Inc.* 84,800 2,415,952 ELECTRONIC EQUIPMENT MANUFACTURERS—3.7% Cognex Corp. 63,900 2,892,753 FEI Co. 15,600 1,341,132 FLIR Systems, Inc. 76,600 2,358,514 FOOD DISTRIBUTORS—0.4% United Natural Foods, Inc.* 14,100 FOOD RETAIL—1.0% Smart & Final Stores, Inc.* 107,700 GENERAL MERCHANDISE STORES—1.5% Burlington Stores, Inc.* 41,500 2,284,160 Tuesday Morning Corp.* 45,100 423,038 HEALTH CARE EQUIPMENT—6.5% Abaxis, Inc. 46,300 2,317,778 ABIOMED, Inc.* 19,100 1,479,486 Cantel Medical Corp. 56,300 3,089,744 Cyberonics, Inc.* 37,100 2,277,940 GenMark Diagnostics, Inc.* 237,439 2,018,232 Glaukos Corp.* 12,300 391,017 HEALTH CARE FACILITIES—1.7% Healthsouth Corp. 29,500 1,348,150 - 29 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) VCA Antech, Inc.* 26,600 $ 1,636,698 HEALTH CARE SERVICES—3.4% Adeptus Health, Inc., Cl. A* 13,800 1,516,482 Diplomat Pharmacy, Inc.* 27,100 1,251,478 Team Health Holdings, Inc.* 27,700 1,867,257 Teladoc, Inc.* 46,000 1,452,220 HEALTH CARE SUPPLIES—2.9% Neogen Corp.* 54,900 3,194,631 Quidel Corp.* 99,900 2,068,929 HEALTH CARE TECHNOLOGY—1.9% Medidata Solutions, Inc.* 63,300 HOMEFURNISHING RETAIL—0.6% Restoration Hardware Holdings, Inc.* 10,600 HOTELS RESORTS & CRUISE LINES—1.5% Diamond Resorts International, Inc.* 48,800 1,529,392 La Quinta Holdings, Inc.* 58,000 1,230,760 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.5% On Assignment, Inc.* 22,500 INDUSTRIAL MACHINERY—3.6% NN, Inc. 63,500 1,449,705 Proto Labs, Inc.* 38,900 2,931,893 Sun Hydraulics Corp. 56,900 2,015,398 INTERNET SOFTWARE & SERVICES—7.2% Criteo SA#* 24,300 1,293,489 Cvent, Inc.* 62,100 1,671,732 Demandware, Inc.* 38,900 2,939,284 Shutterstock, Inc.* 37,700 2,014,311 SPS Commerce, Inc.* 44,800 3,232,320 Stamps.com, Inc.* 26,000 1,783,600 12,934,736 INVESTMENT BANKING & BROKERAGE—0.6% Evercore Partners, Inc., Cl. A 17,800 LIFE SCIENCES TOOLS & SERVICES—2.8% Bio-Techne Corp. 29,900 3,270,462 PRA Health Sciences, Inc.* 41,500 1,742,585 MANAGED HEALTH CARE—0.7% Molina Healthcare, Inc.* 17,700 OIL & GAS EXPLORATION & PRODUCTION—1.1% Oasis Petroleum, Inc.* 49,900 480,537 Parsley Energy, Inc., Cl. A* 48,400 699,864 QEP Resources, Inc. 52,300 725,924 - 30 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PAPER PACKAGING—0.6% Graphic Packaging Holding Co. 66,100 $ PHARMACEUTICALS—1.8% Impax Laboratories, Inc.* 19,800 959,508 Intersect ENT, Inc.* 16,300 483,621 Lannett Co., Inc.* 15,000 894,000 Tetraphase Pharmaceuticals, Inc.* 18,600 884,430 REGIONAL BANKS—2.1% Bank of the Ozarks, Inc. 34,600 1,526,552 Boston Private Financial Holdings Inc. 104,700 1,317,126 Investors Bancorp, Inc. 73,300 892,794 RENEWABLE ELECTRICITY—0.5% TerraForm Power, Inc., Cl. A 31,600 RESTAURANTS—2.2% Fiesta Restaurant Group, Inc.* 21,700 1,261,421 Jack in the Box, Inc. 8,500 807,500 Papa John's International, Inc. 25,099 1,896,480 SEMICONDUCTORS—2.2% Cavium Networks, Inc.* 18,600 1,261,080 Microsemi Corp.* 44,897 1,478,907 Monolithic Power Systems, Inc. 22,800 1,178,988 SPECIALTY CHEMICALS—1.7% Balchem Corp. 52,200 SPECIALTY STORES—1.0% Five Below, Inc.* 40,555 1,495,263 Party City Holdco, Inc.* 16,900 348,478 SYSTEMS SOFTWARE—2.2% Proofpoint, Inc.* 29,800 1,928,060 TubeMogul, Inc.* 143,849 2,032,586 TRADING COMPANIES & DISTRIBUTORS—0.8% Watsco, Inc. 11,300 TRUCKING—0.5% Swift Transportation Co.* 35,200 TOTAL COMMON STOCKS (Cost $152,480,789) PREFERRED STOCKS—0.4% SHARES VALUE BIOTECHNOLOGY—0.1% Prosetta Biosciences, Inc.* ,@,(a) 50,688 PHARMACEUTICALS—0.3% Tolero Pharmaceuticals, Inc.* ,@,(a) 148,237 TOTAL PREFERRED STOCKS (Cost $675,194) - 31 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2015 (Continued) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Neuralstem, Inc., 1/8/2019* 77,950 $ – (Cost $0) – REAL ESTATE INVESTMENT TRUST—2.2% SHARES VALUE HOTELS & RESORTS—0.8% Pebblebrook Hotel Trust 33,746 OFFICE—0.5% Dupont Fabros Technology, Inc. 33,600 SPECIALIZED—0.9% Sovran Self Storage, Inc. 16,800 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,398,577) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 290,078 (Cost $290,078) Total Investments (Cost $156,844,638) (b) 98.4% Other Assets in Excess of Liabilities 1.6% NET ASSETS 100.0% $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $157,743,845, amounted to $18,462,053 which consisted of aggregate gross unrealized appreciation of $25,749,769 and aggregate gross unrealized depreciation of $7,287,716. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets JS Kred SPV I, LLC. 6/26/2015 0.16% Prosetta Biosciences, Inc. 2/06/2015 0.13% Tolero Pharmaceuticals, Inc. 10/31/2014 0.25% Total $965,272 0.54% See Notes to Financial Statements - 32 - THE ALGER FUNDS | ALGER GROWTH OPPORTUNITIES FUND Schedule of Investments July 31, 2015 COMMON STOCKS—96.0% SHARES VALUE APPLICATION SOFTWARE—22.8% ACI Worldwide, Inc.* 72,285 $ 1,710,986 American Software, Inc., Cl. A 70,230 647,521 Blackbaud, Inc. 33,715 2,062,009 Fair Isaac Corp. 12,380 1,122,742 Guidewire Software, Inc.* 19,830 1,170,961 HubSpot, Inc.* 26,425 1,425,629 Manhattan Associates, Inc.* 24,775 1,605,916 NetScout Systems, Inc.* 29,230 1,165,692 PROS Holdings, Inc.* 43,075 942,050 SolarWinds, Inc.* 14,250 568,433 Tyler Technologies, Inc.* 6,065 846,310 13,268,249 ASSET MANAGEMENT & CUSTODY BANKS—1.9% WisdomTree Investments, Inc. 44,835 BIOTECHNOLOGY—5.2% Cepheid, Inc.* 26,095 1,450,621 Incyte Corp.* 14,910 1,554,815 ELECTRONIC COMPONENTS—2.8% DTS, Inc.* 57,029 ELECTRONIC EQUIPMENT MANUFACTURERS—6.9% Cognex Corp. 40,380 1,828,003 FEI Co. 10,125 870,446 FLIR Systems, Inc. 42,345 1,303,802 HEALTH CARE EQUIPMENT—10.9% Abaxis, Inc. 32,570 1,630,454 Cantel Medical Corp. 29,855 1,638,442 Cyberonics, Inc.* 21,740 1,334,836 GenMark Diagnostics, Inc.* 136,015 1,156,128 Glaukos Corp.* 19,310 613,865 HEALTH CARE FACILITIES—1.8% VCA Antech, Inc.* 17,160 HEALTH CARE SERVICES—1.6% Teladoc, Inc.* 29,560 HEALTH CARE SUPPLIES—5.7% Neogen Corp.* 34,335 1,997,954 Quidel Corp.* 63,175 1,308,354 HEALTH CARE TECHNOLOGY—3.7% Medidata Solutions, Inc.* 40,005 INDUSTRIAL MACHINERY—5.5% NN, Inc. 40,290 919,821 Proto Labs, Inc.* 22,625 1,705,246 Sun Hydraulics Corp. 16,820 595,764 - 33 - THE ALGER FUNDS | ALGER GROWTH OPPORTUNITIES FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—12.9% Criteo SA#* 12,860 $ 684,538 Cvent, Inc.* 49,030 1,319,888 Demandware, Inc.* 23,530 1,777,927 Shutterstock, Inc.* 23,135 1,236,103 SPS Commerce, Inc.* 18,655 1,345,958 Stamps.com, Inc.* 16,875 1,157,625 LIFE SCIENCES TOOLS & SERVICES—3.0% Bio-Techne Corp. 16,175 PHARMACEUTICALS—0.9% Intersect ENT, Inc.* 16,740 RESEARCH & CONSULTING SERVICES—0.5% CoStar Group, Inc.* 1,500 RESTAURANTS—1.4% Fiesta Restaurant Group, Inc.* 14,065 SEMICONDUCTOR EQUIPMENT—0.4% SunEdison, Inc.* 9,690 SEMICONDUCTORS—1.0% Monolithic Power Systems, Inc. 11,510 SPECIALTY CHEMICALS—2.3% Balchem Corp. 24,015 SYSTEMS SOFTWARE—4.8% Proofpoint, Inc.* 22,485 1,454,779 TubeMogul, Inc.* 96,053 1,357,229 TOTAL COMMON STOCKS (Cost $53,287,917) PREFERRED STOCKS—0.1% SHARES VALUE PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 759 28,599 Tolero Pharmaceuticals, Inc.* ,@,(a) 10,097 30,454 TOTAL PREFERRED STOCKS (Cost $55,037) Total Investments (Cost $53,342,954) (b) 96.1% Other Assets in Excess of Liabilities 3.9% NET ASSETS 100.0% $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $53,359,768, amounted to $2,659,739 which consisted of aggregate gross unrealized appreciation of $3,981,212 and aggregate gross unrealized depreciation of $1,321,473. - 34 - THE ALGER FUNDS | ALGER GROWTH OPPORTUNITIES FUND Schedule of Investments July 31, 2015 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Intarcia Therapeutics, Inc. 3/27/2014 0.05% Tolero Pharmaceuticals, Inc. 10/31/2014 0.05% Total $59,053 0.10% See Notes to Financial Statements - 35 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2015 COMMON STOCKS—92.1% SHARES VALUE BIOTECHNOLOGY—42.4% ACADIA Pharmaceuticals, Inc.* 39,800 $ 1,942,638 Adaptimmune Therapeutics PLC.#* 28,445 428,097 Aduro Biotech, Inc.* 16,950 444,429 Amgen, Inc. 12,950 2,286,840 Amicus Therapeutics, Inc.* 143,550 2,467,624 Anacor Pharmaceuticals, Inc.* 32,900 4,908,351 Avalanche Biotechnologies Inc* 53,250 783,840 Bavarian Nordic A/S* 17,450 824,477 Baxalta, Inc.* 26,400 866,712 Biogen, Inc.* 19,400 6,184,332 BioMarin Pharmaceutical, Inc.* 31,550 4,614,818 Bluebird Bio, Inc.* 16,350 2,711,321 Calithera Biosciences Inc* 93,540 692,196 Celgene Corp.* 27,200 3,570,000 Celldex Therapeutics, Inc.* 64,300 1,514,265 Cepheid, Inc.* 8,600 478,074 Chiasma, Inc.* 40,000 942,800 Chimerix, Inc.* 28,300 1,520,842 Clovis Oncology, Inc.* 27,950 2,359,819 Coherus Biosciences, Inc.* 25,000 877,000 DBV Technologies SA#* 5,800 252,822 Dyax Corp.* 45,150 1,111,142 Forward Pharma A/S#* 21,551 699,545 Genomic Health, Inc.* 16,300 441,404 Gilead Sciences, Inc. 91,100 10,737,046 Halozyme Therapeutics, Inc.* 144,650 3,376,131 Heron Therapeutics, Inc.* 54,700 1,768,998 Incyte Corp.* 35,800 3,733,224 Intercept Pharmaceuticals, Inc.* 22,600 5,962,106 Invitae Corp.* 52,400 523,476 Juno Therapeutics, Inc.* 22,800 1,115,376 Karyopharm Therapeutics Inc* 15,000 307,800 NantKwest, Inc.* 11,850 362,610 Natera, Inc.* 31,900 577,071 Neurocrine Biosciences, Inc.* 38,850 1,947,162 Nivalis Therapeutics, Inc.* 57,450 974,927 Novavax, Inc.* 125,950 1,518,957 Otonomy, Inc.* 23,600 608,172 Portola Pharmaceuticals, Inc.* 41,700 2,061,648 Radius Health, Inc.* 15,000 1,174,800 Receptos, Inc.* 3,850 877,261 Regeneron Pharmaceuticals, Inc.* 7,000 3,875,620 Sage Therapeutics, Inc.* 6,350 434,086 Sarepta Therapeutics, Inc.* 67,650 2,159,388 Spark Therapeutics Inc* 10,850 666,624 TG Therapeutics Inc* 80,450 1,403,853 Ultragenyx Pharmaceutical, Inc.* 19,600 2,370,228 United Therapeutics Corp.* 17,750 3,006,140 - 36 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Vericel Corp.* 196,093 $ 658,872 Versartis, Inc.* 56,520 1,023,012 Vertex Pharmaceuticals, Inc.* 25,650 3,462,750 99,610,726 DRUG RETAIL—3.3% CVS Caremark Corp. 18,500 2,080,695 Rite Aid Corp.* 215,800 1,922,778 Walgreens Boots Alliance, Inc. 38,300 3,700,929 HEALTH CARE DISTRIBUTORS—1.2% AmerisourceBergen Corp., Cl. A 20,100 2,125,575 McKesson Corp. 3,600 794,052 HEALTH CARE EQUIPMENT—6.2% ABIOMED, Inc.* 31,700 2,455,482 ConforMIS, Inc.* 71,250 1,644,450 DexCom, Inc.* 38,850 3,288,652 Edwards Lifesciences Corp.* 19,700 2,997,552 Glaukos Corp.* 15,500 492,745 Hologic, Inc.* 67,500 2,812,050 IDEXX Laboratories, Inc.* 8,800 640,024 Intuitive Surgical, Inc.* 600 319,902 14,650,857 HEALTH CARE FACILITIES—7.6% Acadia Healthcare Co., Inc.* 35,400 2,824,212 Amsurg Corp.* 4,850 347,939 HCA Holdings, Inc.* 80,600 7,496,606 Tenet Healthcare Corporation* 67,050 3,774,915 Universal Health Services, Inc., Cl. B 12,400 1,800,852 VCA Antech, Inc.* 26,400 1,624,392 17,868,916 HEALTH CARE SERVICES—4.6% Adeptus Health, Inc., Cl. A* 22,900 2,516,481 Amedisys, Inc.* 21,800 951,134 Diplomat Pharmacy, Inc.* 54,000 2,493,720 Express Scripts, Inc.* 18,650 1,679,805 IPC Healthcare, Inc.* 8,600 476,870 Team Health Holdings, Inc.* 21,000 1,415,610 Teladoc, Inc.* 37,550 1,185,454 10,719,074 LIFE SCIENCES TOOLS & SERVICES—1.8% Illumina, Inc.* 11,850 2,598,705 PRA Health Sciences, Inc.* 39,300 1,650,207 MANAGED HEALTH CARE—2.9% Aetna, Inc. 10,650 1,203,131 Cigna Corp. 8,000 1,152,480 - 37 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MANAGED HEALTH CARE—(CONT.) UnitedHealth Group, Inc. 36,850 $ 4,473,590 PHARMACEUTICALS—22.1% Aerie Pharmaceuticals, Inc.* 87,050 1,579,087 Akorn, Inc.* 38,800 1,789,068 Alcobra Ltd.* 164,950 1,218,980 Allergan PLC.* 21,367 7,075,682 Bristol-Myers Squibb Co. 84,500 5,546,580 Cempra, Inc.* 40,100 1,678,586 Dermira, Inc.* 51,600 1,165,128 Eli Lilly & Co. 31,250 2,640,938 Emmaus Life Sciences, Inc.* ,@ 479,063 1,676,720 Impax Laboratories, Inc.* 14,100 683,286 Intersect ENT, Inc.* 8,350 247,745 Intra-Cellular Therapies, Inc.* 36,250 1,054,875 Jazz Pharmaceuticals PLC.* 12,150 2,335,716 Lannett Co., Inc.* 18,600 1,108,560 Mallinckrodt PLC.* 21,500 2,665,140 Novo Nordisk A/S# 44,700 2,635,512 Ocular Therapeutix Inc* 35,307 815,239 Pacira Pharmaceuticals, Inc.* 29,450 1,956,069 Perrigo Co., PLC. 7,000 1,345,400 Redhill Biopharma Ltd.#* 84,650 1,254,513 Shire PLC.# 34,000 9,071,540 Tetraphase Pharmaceuticals, Inc.* 28,200 1,340,910 Theravance Biopharma, Inc.* 22,900 287,166 XenoPort, Inc.* 98,850 721,605 51,894,045 TOTAL COMMON STOCKS (Cost $170,697,110) PREFERRED STOCKS—4.8% SHARES VALUE BIOTECHNOLOGY—1.7% Prosetta Biosciences, Inc.* ,@,(a) 897,366 PHARMACEUTICALS—3.1% Catabasis Pharmaceuticals, Inc.* ,@,(a) 2,104,599 2,000,000 Intarcia Therapeutics, Inc.* ,@ 8,965 337,801 Tolero Pharmaceuticals, Inc.* ,@,(a) 1,638,547 4,942,022 TOTAL PREFERRED STOCKS (Cost $11,270,546) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Neuralstem, Inc., 1/8/2019* 344,125 – - 38 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2015 (Continued) RIGHTS—(CONT.) SHARES VALUE PHARMACEUTICALS—–% Emmaus Life Sciences, Inc., 9/11/2018* ,@ 320,000 $ – TOTAL RIGHTS (Cost $0) – Total Investments (Cost $181,967,656) (b) 96.9% Other Assets in Excess of Liabilities 3.1% NET ASSETS 100.0% $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $185,274,424, amounted to $42,489,306 which consisted of aggregate gross unrealized appreciation of $50,402,430 and aggregate gross unrealized depreciation of $7,913,124. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Catabasis Pharmaceuticals, Inc. 3/16/2015 $2,000,000 0.85% Emmaus Life Sciences, Inc. 9/09/2013 0. 55 % Emmaus Life Sciences, Inc. 6/06/2014 0.27% Emmaus Life Sciences, Inc. 9/09/2013 0 0 0.00% Intarcia Therapeutics, Inc. 3/27/2014 0.15% Prosetta Biosciences, Inc. 2/06/2015 1.72% Tolero Pharmaceuticals, Inc. 8/01/2014 1.60% Tolero Pharmaceuticals, Inc. 10/31/14 0.80% Total $12,994,690 5.53% See Notes to Financial Statements - 39 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2015 COMMON STOCKS—90.7% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 5,064 $ AEROSPACE & DEFENSE—4.6% General Dynamics Corp. 7,200 1,073,592 Honeywell International, Inc. 19,700 2,069,485 The Boeing Co. 12,020 1,732,923 AIR FREIGHT & LOGISTICS—0.7% United Parcel Service, Inc., Cl. B 7,300 AIRPORT SERVICES—0.8% Macquarie Infrastructure Corp 9,780 APPAREL RETAIL—1.0% L Brands, Inc. 6,300 508,536 VF Corp. 7,200 555,048 ASSET MANAGEMENT & CUSTODY BANKS—1.9% Ameriprise Financial, Inc. 4,200 527,814 BlackRock, Inc. 4,400 1,479,808 AUTO PARTS & EQUIPMENT—1.6% Delphi Automotive PLC. 15,500 1,210,240 Johnson Controls, Inc. 9,700 441,932 AUTOMOBILE MANUFACTURERS—0.5% General Motors Co. 15,300 BIOTECHNOLOGY—1.8% Amgen, Inc. 4,100 724,019 Gilead Sciences, Inc. 9,700 1,143,242 BREWERS—0.5% Molson Coors Brewing Co., Cl. B 6,900 CABLE & SATELLITE—1.7% Comcast Corporation, Cl. A 28,100 CASINOS & GAMING—0.5% Las Vegas Sands Corp. 9,500 COMMUNICATIONS EQUIPMENT—1.8% Cisco Systems, Inc. 41,100 1,168,062 QUALCOMM, Inc. 12,100 779,119 CONSUMER ELECTRONICS—0.4% Garmin Ltd. 11,100 CONSUMER FINANCE—0.6% Discover Financial Services 11,800 DATA PROCESSING & OUTSOURCED SERVICES—0.6% Xerox Corp. 59,400 DIVERSIFIED BANKS—4.9% JPMorgan Chase & Co. 41,461 2,841,322 Wells Fargo & Co. 40,900 2,366,883 - 40 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DIVERSIFIED CHEMICALS—0.7% The Dow Chemical Co. 16,500 $ DRUG RETAIL—2.3% CVS Caremark Corp. 15,600 1,754,532 Walgreens Boots Alliance, Inc. 6,400 618,432 FERTILIZERS & AGRICULTURAL CHEMICALS—0.4% Potash Corporation of Saskatchewan, Inc. 13,800 GENERAL MERCHANDISE STORES—1.1% Target Corp. 13,700 HEALTH CARE EQUIPMENT—1.3% Becton Dickinson and Co. 5,400 821,610 St. Jude Medical, Inc. 8,100 597,942 HOME IMPROVEMENT RETAIL—2.1% The Home Depot, Inc. 18,500 HOTELS RESORTS & CRUISE LINES—1.2% Royal Caribbean Cruises Ltd. 14,000 HOUSEHOLD PRODUCTS—1.4% The Procter & Gamble Co. 19,025 HYPERMARKETS & SUPER CENTERS—1.0% Wal-Mart Stores, Inc. 14,500 INDUSTRIAL CONGLOMERATES—2.1% General Electric Co. 82,800 INTEGRATED OIL & GAS—3.6% Exxon Mobil Corp. 33,000 2,613,930 Royal Dutch Shell PLC.# 21,400 1,230,072 INTEGRATED TELECOMMUNICATION SERVICES—3.0% AT&T, Inc. 30,300 1,052,622 Verizon Communications, Inc. 45,229 2,116,265 INTERNET SOFTWARE & SERVICES—3.3% Facebook, Inc., Cl. A* 10,000 940,100 Google, Inc., Cl. A* 2,005 1,318,288 Google, Inc., Cl. C* 2,010 1,257,476 INVESTMENT BANKING & BROKERAGE—2.5% Morgan Stanley 51,500 2,000,260 TD Ameritrade Holding Corp. 18,100 664,813 LEISURE FACILITIES—0.6% Six Flags Entertainment Corp. 13,400 MANAGED HEALTH CARE—2.0% Aetna, Inc. 9,500 1,073,215 UnitedHealth Group, Inc. 8,500 1,031,900 MOVIES & ENTERTAINMENT—1.2% The Walt Disney Co. 10,700 - 41 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MULTI-LINE INSURANCE—0.8% Hartford Financial Services Group, Inc. 16,900 $ MULTI-UTILITIES—0.6% Sempra Energy 6,500 OIL & GAS EQUIPMENT & SERVICES—0.8% Halliburton Company 19,500 OIL & GAS EXPLORATION & PRODUCTION—1.0% ConocoPhillips 21,000 OIL, GAS & CONSUMABLE FUELS—0.5% The Williams Cos., Inc. 10,500 OTHER DIVERSIFIED FINANCIAL SERVICES—1.1% Bank of America Corp. 65,900 PACKAGED FOODS & MEATS—0.7% The Kraft Heinz Co. 9,000 PHARMACEUTICALS—8.9% Bristol-Myers Squibb Co. 26,900 1,765,716 Eli Lilly & Co. 21,300 1,800,063 GlaxoSmithKline PLC.# 17,100 742,824 Johnson & Johnson 21,100 2,114,431 Pfizer, Inc. 59,099 2,131,110 Roche Holding AG# 23,800 859,418 RAILROADS—1.2% CSX Corp. 42,100 RENEWABLE ELECTRICITY—0.7% TerraForm Global, Inc., Cl. A* ,@ 22,596 284,716 TerraForm Power, Inc., Cl. A 14,400 434,304 RESTAURANTS—2.0% Darden Restaurants, Inc. 10,300 759,728 McDonald's Corp. 13,600 1,358,096 SECURITY & ALARM SERVICES—1.0% Tyco International PLC. 26,400 SEMICONDUCTOR EQUIPMENT—0.5% Kla-Tencor Corp. 9,700 SEMICONDUCTORS—2.4% Avago Technologies Ltd. 10,900 1,364,026 Intel Corp. 42,000 1,215,900 SOFT DRINKS—3.1% PepsiCo, Inc. 20,500 1,975,175 The Coca-Cola Co. 30,500 1,252,940 SPECIALIZED FINANCE—1.2% CME Group, Inc. 13,350 SYSTEMS SOFTWARE—2.7% Microsoft Corp. 61,800 - 42 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.8% Apple, Inc. 42,655 $ 5,174,051 Seagate Technology PLC. 19,100 966,460 TOBACCO—2.0% Altria Group, Inc. 38,215 TOTAL COMMON STOCKS (Cost $69,366,012) CONVERTIBLE PREFERRED STOCKS—0.8% SHARES VALUE PHARMACEUTICALS—0.8% Allergan PLC., 5.50%, 3/1/2018* 770 (Cost $770,000) PREFERRED STOCKS—0.1% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 43,672 20,963 Choicestream, Inc., Cl. B* ,@,(a) 89,234 42,832 TOTAL PREFERRED STOCKS (Cost $88,465) MASTER LIMITED PARTNERSHIP—2.5% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.9% The Blackstone Group LP. 50,400 OIL & GAS STORAGE & TRANSPORTATION—0.6% Cheniere Energy Partners LP. 23,400 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,974,679) REAL ESTATE INVESTMENT TRUST—2.9% SHARES VALUE HEALTH CARE—0.9% Health Care REIT, Inc. 13,300 MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 22,200 SPECIALIZED—1.4% Crown Castle International Corp. 8,400 688,044 Lamar Advertising Co. 12,600 756,630 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,705,349) Total Investments (Cost $74,904,505) (b) 97.0% Other Assets in Excess of Liabilities 3.0% NET ASSETS 100.0% $ - 43 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2015 (Continued) * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $74,766,625, amounted to $27,510,543 which consisted of aggregate gross unrealized appreciation of $28,959,768 and aggregate gross unrealized depreciation of $1,449,225. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 0.00% Choicestream, Inc., Cl. A 12/17/2014 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.04% TerraForm Global, Inc., Cl. A 6/08/2015 0.27% Total $350,942 0.33% See Notes to Financial Statements - 44 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS NOTE 1  General: The Alger Funds (the Trust) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services  Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in eight funds  Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund, Alger Health Sciences Fund and Alger Growth & Income Fund (collectively, the Funds or individually, each a Fund). The Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund and Alger Health Sciences Fund normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. The Alger Growth & Income Fund also invests primarily in equity securities but has an investment objective of both capital appreciation and current income. Each Fund offers one or more of the following share classes: Class A, B, C, I and Z. Class A shares are generally subject to an initial sales charge while Class B and C shares are generally subject to a deferred sales charge. Class B shares will automatically convert to Class A shares eight years after the end of the calendar month in which the order to purchase was accepted. The conversion is completed without the imposition of any sales charges or other fees. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the costs of its plan of distribution, if it maintains one, and transfer agency and sub-transfer agency services. NOTE 2  Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the NYSE) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations - 45 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment manager, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs - 46 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (EBITDA) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a companys financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (Committee) established by the Trusts Board of Trustees (Board) and comprised of representatives of the Trusts investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a securitys fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. NOTE 3  Fair Value Measurements: The following is a summary of the inputs used as of April 30, 2015 in valuing the Funds investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 47 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Capital Appreciation Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $484,006,685 $483,966,867 — $ 39,818 Consumer Staples 166,128,998 163,890,289 2,238,709 — Energy 65,635,942 59,635,693 — 6,000,249 Financials 109,747,871 109,747,871 — — Health Care 573,477,272 553,001,698 20,475,574 — Industrials 210,681,365 210,681,365 — — Information Technology 750,025,110 748,935,275 — 1,089,835 Materials 54,457,106 54,457,106 — — Telecommunication Services 40,762,437 40,762,437 — — Utilities 8,603,095 8,603,095 — — TOTAL COMMON STOCKS $ $ MASTER LIMITED PARTNERSHIP Financials 57,659,327 57,659,327 — — PREFERRED STOCKS Consumer Discretionary 1,135,338 — — 1,135,338 Health Care 2,889,378 — — 2,889,378 Information Technology 5,023,748 — — 5,023,748 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 14,353,390 14,353,390 — — TOTAL INVESTMENTS IN SECURITIES $ $ Alger International Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $34,742,237 $10,598,310 $24,143,927 — Consumer Staples 13,494,951 — 13,494,951 — Energy 8,755,249 5,414,152 3,341,097 — Financials 49,805,055 3,201,178 46,603,877 — Health Care 37,264,639 10,677,650 26,586,989 — Industrials 21,693,735 2,591,837 19,101,898 — Information Technology 34,444,876 19,045,295 15,399,581 — Materials 7,778,347 1,955,000 5,823,347 — Telecommunication Services 4,291,781 4,291,781 — — Utilities 3,818,211 — 3,818,211 — TOTAL COMMON STOCKS $ $ $ — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 48 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $48,514,213 $48,514,213 — — Consumer Staples 5,005,072 5,005,072 — — Energy 2,908,478 2,352,310 — 556,168 Financials 15,047,559 15,047,559 — — Health Care 29,926,014 29,926,014 — — Industrials 31,796,446 31,796,446 — — Information Technology 47,742,191 47,625,758 — 116,433 Materials 5,039,382 5,039,382 — — Telecommunication Services 4,478,608 4,478,608 — — Utilities 1,079,728 1,079,728 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 2,481,215 — — 2,481,215 Information Technology 536,719 — — 536,719 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 2,862,791 2,862,791 — — SPECIAL PURPOSE VEHICLE Financials 314,956 — — 314,956 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger SMid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $112,791,358 $112,791,358 — — Consumer Staples 15,930,819 15,930,819 — — Energy 7,483,013 7,483,013 — — Financials 31,174,451 31,174,451 — — Health Care 122,237,939 122,237,939 — — Industrials 80,646,574 80,646,574 — — Information Technology 107,482,925 106,904,811 — 578,114 Materials 24,303,904 24,303,904 — — Telecommunication Services 2,062,575 2,062,575 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 2,654,139 2,654,139 — — PREFERRED STOCKS Health Care 2,899,898 — — 2,899,898 Information Technology 2,664,899 — — 2,664,899 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 15,519,155 15,519,155 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 49 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Small Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $20,880,486 $20,880,486 — — Consumer Staples 2,515,953 2,515,953 — — Energy 1,906,325 1,906,325 — — Financials 7,378,717 7,378,717 — — Health Care 57,491,534 57,491,534 — — Industrials 15,834,450 15,834,450 — — Information Technology 59,042,883 59,042,883 — — Materials 5,251,192 5,251,192 — — Utilities 953,056 953,056 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 675,194 — — 675,194 REAL ESTATE INVESTMENT TRUST Financials 3,986,030 3,986,030 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 290,078 — — 290,078 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Growth Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 817,598 $ 817,598 — — Financials 1,116,392 1,116,392 — — Health Care 19,092,700 19,092,700 — — Industrials 3,522,766 3,522,766 — — Information Technology 30,050,068 30,050,068 — — Materials 1,360,930 1,360,930 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 59,053 — — 59,053 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 50 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Health Sciences Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Staples $ 7,704,402 $ 7,704,402 — — Health Care 208,741,358 206,240,161 824,477 1,676,720 TOTAL COMMON STOCKS $ PREFERRED STOCKS Health Care 11,317,970 — — 11,317,970 RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ Alger Growth & Income Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $14,522,692 $14,520,261 — $ 2,431 Consumer Staples 11,388,235 11,388,235 — — Energy 6,551,803 6,267,087 — 284,716 Financials 13,803,479 13,803,479 — — Health Care 14,805,490 14,805,490 — — Industrials 10,934,747 10,934,747 — — Information Technology 18,238,715 18,238,715 — — Materials 1,151,574 1,151,574 — — Telecommunication Services 3,168,887 3,168,887 — — Utilities 1,095,874 1,095,874 — — TOTAL COMMON STOCKS $ $ — $ CONVERTIBLE PREFERRED STOCKS Health Care 856,340 856,340 — — MASTER LIMITED PARTNERSHIP Energy 702,468 702,468 — — Financials 1,978,200 1,978,200 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Consumer Discretionary 63,795 — — 63,795 REAL ESTATE INVESTMENT TRUST Financials 3,014,869 3,014,869 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 51 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Alger Capital Appreciation Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ - 52 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Alger Mid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Special Purpose Alger Mid Cap Growth Fund Vehicle Opening balance at November 1, 2014 $  Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $  - 53 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Alger SMid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ - 54 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Fund Preferred Stocks Opening balance at November 1, 2014 $  Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $  Special Purpose Alger Small Cap Growth Fund Vehicle Opening balance at November 1, 2014 $  Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ - 55 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth Opportunities Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $  - 56 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Alger Health Sciences Fund Rights Opening balance at November 1, 2014 $  Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015  The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $  - 57 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Alger Growth & Income Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2015. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 58 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Fair Value Valuation Unobservable July 31, 2015 Methodology Input Input/ Range Alger Capital Appreciation Fund Common Stocks $ 1,129,653 Income Discount Rate 10-40% Approach Common Stocks $ 6,000,249 Cost Purchase Price Cost Approach Preferred Stocks $ 9,048,464 Income Discount Rate 10-40% Approach Alger Mid Cap Growth Fund Common Stocks $ 116,433 Income Discount Rate 10% Approach Common Stocks $ 556,168 Cost Purchase Price Cost Approach Preferred Stocks $ 3,017,934 Income Discount Rate 10-15% Approach Special Purpose Vehicle $ 314,956 Cost Purchase Price Cost Approach Alger Health Sciences Fund Common Stocks $ 1,676,721 Income Discount Rate 15% Approach Preferred Stocks $ 11,317,970 Income Discount Rate 10-42% Approach Rights $ – Income Transaction Cost 15% Approach Alger Growth & Income Fund Common Stocks $ 2,431 Income Discount Rate 40% Approach Common Stocks $ 284,716 Cost Purchase Price Cost Approach Preferred Stocks $ 63,795 Income Discount Rate 40% Approach Alger SMid Cap Growth Fund Common Stocks $ 578,114 Income Discount Rate 10% Approach Preferred Stocks $ 5,564,797 Income Discount Rate 10-20% Approach Alger Small Cap Growth Fund Preferred Stocks $ 675,194 Income Discount Rate 12-15% Approach Special Purpose Vehicle $ 290,078 Cost Purchase Price Cost Approach Alger Growth Opportunities Fund Preferred Stocks $ 59,053 Income Discount Rate 15-20% Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. - 59 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) On July 31, 2015, the Alger Capital Appreciation Fund, the Alger International Growth Fund, and Alger Health Sciences Fund, transferred $20,475,574, $146,606,859, and $824,477, respectively, from Level 1 to Level 2, utilizing fair value adjusted prices rather than exchange listed prices. Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2015, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Fund $ 104,238,009 $ 104,238,009 — — Alger International Growth Fund 3,043,772 3,043,772 — — Alger Mid Cap Growth Fund 8,365,062 8,365,062 — — Alger SMid Cap Growth Fund 9,289,989 9,289,989 — — Alger Small Cap Growth Fund 6,597,004 6,597,004 — — Alger Growth Opportunities Fund 512,160 512,160 — — Alger Health Sciences Fund 5,798,346 5,798,346 — — Alger Growth & Income Fund 4,638,036 4,638,036 — — Total $ 142,482,378$ 142,482,378 — — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended July 31, 2015, options were used in accordance with these objectives. - 60 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended July 31, 2015, there were no open derivative instruments. NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the period ended July 31, 2015. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Shares at Value at October 31, July 31, Dividend July 31, Security 2014 AdditionsReductions 2015 Income 2015 Alger Capital Appreciation Fund Common Stocks Choicestream Inc.* 82,955 — — 82,955 — $39,818 Preferred Stocks Choicestream, Inc. 2,365,288 — — 2,365,288 — 1,135,338 Class A & Class B* Alger Mid Cap Growth Fund Preferred Stocks Prosetta Biosciences, — 219,610 — 219,610 — 988,245 Inc.* Tolero Pharmaceuticals, Inc.* 495,000 — — 495,000 — 1,492,970 Alger SMid Cap Growth Fund Preferred Stocks Prosetta Biosciences, — 231,474 — 231,474 — 1,041,633 Inc.* Alger Small Cap Growth Fund Preferred Stocks Prosetta Biosciences, — 50,688 — 50,688 — 288,096 Inc.* Tolero Pharmaceuticals, Inc.* 148,237 — — 148,237 — 447,098 Alger Growth Opportunities Fund Preferred Stocks Tolero Pharmaceuticals, Inc.* 10,097 — — 10,097 — 30,454 - 61 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Health Sciences Fund Preferred Stocks Catabasis Pharmaceuticals, 2,104,559 — — 2,104,599 — 2,000,000 Inc * Prosetta Biosciences, 897,366 — — 897,366 — 4,038,147 Inc.* Tolero Pharmaceuticals, Inc.* 1,638,547 — — 1,638,547 — 4,942,022 Alger Growth & Income Fund Common Stocks Choicestream Inc.* 5,064 — — 5,064 — 2,431 Preferred Stocks Choicestream, Inc. 132,906 — — 132,906 — 63,795 Class A & Class B* * Non-income producing security. - 62 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrants principal executive officer and principal financial officer found Registrants disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrants management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrants internal control over financial reporting occurred during the registrants last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 63 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds By /s/Hal Liebes Hal Liebes President Date: September 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 24, 2015 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 24, 2015 - 64 -
